Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims1-15 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-15 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" data transmission lines of the data transmission line pairs are coupled to the transient voltage suppression diodes in a one-to-one correspondence, and a line width of at least one of the data transmission lines is within a line width threshold range; the transient voltage suppression diode is configured to discharge when a voltage to ground on a corresponding data transmission line is greater than a discharge voltage threshold; wherein the discharge voltage threshold is not less than a maximum voltage value of a differential signal transmitted on the data transmission line. " in combination with the remaining limitations of the claim 1. 
 
Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Oh et al.(US 2011/0188146 A1) Lin et al. (US 2013/0003242 A1) and Fried (US 5686872)
OH discloses an iC protection circuit connected to a power supply.
Lin discloses TVS with multiple pin assignments.
Fried discloses a termination circuit for computer parallel data ports.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: data transmission lines of the data transmission line pairs are coupled to the transient voltage suppression diodes in a one-to-one correspondence, and a line width of at least one of the data transmission lines is within a line width threshold range; the transient voltage suppression diode is configured to discharge when a voltage to ground on a corresponding data transmission line is greater than a discharge voltage threshold; wherein the discharge voltage threshold is not less than a maximum voltage value of a differential signal transmitted on the data transmission line. as recited in claim 1.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 


/PETE T LEE/Primary Examiner, Art Unit 2848